Citation Nr: 1008735	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-17 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to May 
1984.  He also served from September 1984 to April 2003 in 
the Air National Guard with numerous periods of verified 
active duty.
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Montgomery, Alabama, that denied the benefit sought 
on appeal.  
			
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay 
of the matter, the development directed by the Board in its 
last remands has not been accomplished.  Where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Specifically, a VA examination was ordered to determine the 
nature and etiology of the Veteran's lumbar spine disorder.  
In October 2009 a VA examination was completed, but the Board 
finds that the conclusions reached were based on an 
inaccurate review of the facts.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993); Swann v. Brown,  5 Vet. App. 229, 233 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding 
medical opinions have no probative value when they are based 
on an inaccurate factual predicate, such as the Veteran's 
self-reported and inaccurate history).  Specifically, the 
examiner reached a negative conclusion based on the lack of 
adequate documentation of a lumbar spine problem in service.  
The examiner stated, "I located one episode of treatment for 
back pain in his service medical records."  While it was 
likely unclear to the examiner, the claims file contains an 
abundance of private treatment records dating from the time 
the Veteran served in the Air National Guard that document 
the Veteran's back problems.  A comparison with the dates on 
which the Veteran's Air National Guard duty constituted 
active duty reveals at least twelve documentations of back 
problems.  For example, back 


pain was noted in November 1988.  In August 1989 he was 
diagnosed with sciatica.  In August 1996 and November 1997 he 
was diagnosed with spondylolysis.  Back pain was documented 
in December 1998.  In January 1999 he was diagnosed with 
thoracic spondylosis.  Pain was noted in May, October, and 
November 1999.  In July 2000 the Veteran displayed a limited 
range of motion, pain, and lesions on his spine.  Pain and 
lesions were also noted in October 2000.  In June 2001 
through August 2001 and February 2002 he was diagnosed with 
back pain, myositis, and arthritis.  

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
while performing active duty for training, or from an injury 
incurred in or aggravated while performing inactive duty for 
training.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a), 3.6(c)(1) 
(2009).  Based on the above evidence, it is clear that the 
Veteran was suffering from lumbar spine problems while on 
active duty.  He should be re-examined to determined whether 
his current lumbar spondylosis is related to service.

Accordingly, the case is REMANDED for the following action:

Afford the Veteran a VA examination to 
ascertain the nature and etiology of his 
lumbar spine disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the Veteran's service 
treatment records and private medical 
records ranging from 1996 to 2002 during 
which time the Veteran was on active duty 
in the Air National Guard (these records 
are in the main claims folder and are not 
within the separate service treatment 
records envelope), and offer comments and 


an opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran's currently diagnosed back 
disorder had its onset during service or 
is in any other way causally related to 
his active service.
	
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, 
readjudicate the Veteran's claim.  If the claim remains 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


